Citation Nr: 0001939	
Decision Date: 01/24/00    Archive Date: 02/02/00

DOCKET NO.  95-41 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi



THE ISSUES

1.  Entitlement to an effective date prior to January 9, 
1994, for service connection for traumatic arthritis of the 
lumbar spine.

2.  Entitlement to an effective date prior to January 9, 
1995, for service connection for heart disease, to include 
ischemic heart disease and hypertension.

3.  Entitlement to an effective date prior to March 12, 1999, 
for a rating in excess of 30 percent for heart disease, to 
include ischemic heart disease and hypertension.



WITNESSES AT HEARING ON APPEAL

Appellant and his daughter




ATTORNEY FOR THE BOARD

M. Salari, Associate Counsel


INTRODUCTION

The appellant had active service from March 1943 to November 
1945 and from January to April 1950.  This claim was 
previously before the Board of Veterans' Appeals (Board) from 
rating decisions from the Department of Veterans Affairs (VA) 
Regional Office (RO).  In a decision dated in September 1997, 
the Board remanded the issues of entitlement to increased 
ratings for heart disease and arthritis, and denied his claim 
for entitlement to an earlier effective date for service 
connection for arthritis and tinnitus.  The appellant's 
appeal (to the U.S. Court of Appeals for Veterans Claims) of 
the issue of entitlement to an earlier effective date for 
service connection for arthritis has been vacated and 
remanded to the Board.

The Board notes that subsequent to our remand in 1997, the RO 
granted the appellant an increased rating of 40 percent for 
his arthritis, effective from the date that service 
connection was established.  The appellant has indicated that 
he is satisfied with this rating percentage.  (See 
appellant's statements dated in June and August 1999.)  What 
is disputed, however, is entitlement to an earlier effective 
date for the award of service connection (and compensation at 
the 40 percent level), which is addressed in this decision.  
In addition, the RO has also granted a 100 percent rating for 
his heart disease effective from March 1999.  The appellant 
indicates that a rating higher than 30 percent is warranted 
from the date of the award of service connection.  In 
addition, the issue of entitlement to an earlier effective 
date for service connection for heart disease has been 
certified for appeal.  

In a deferred rating decision, dated in July 1999, the RO 
advised the appellant that his June 1999 notice of 
disagreement (NOD) on the issue of entitlement to an earlier 
effective date for a total rating due to unemployability was 
not accepted as the time limit for filing an NOD had elapsed.  
In a subsequent statement dated in August 1999, the appellant 
again raised the issue of entitlement to an earlier effective 
date for an award of a total disability rating based on 
individual unemployability.  The Board considers this to be a 
new claim and is referring the matter to the RO for any 
further action deemed necessary.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
this appeal has been gathered.

2.  The appellant was a prisoner of war during World War II.

3.  The appellant filed a claim for service connection for 
traumatic arthritis on January 9, 1995; no earlier claim, 
formal or informal, is of record.

4.  The appellant filed a claim for heart disease on January 
9, 1995; no earlier claim, formal or informal, is of record.

5.  A liberalizing law, providing a rebuttable life-time 
presumption for service connection for arthritis for 
prisoners of war became effective on October 1, 1986.

6.  A liberalizing law amending the term beriberi to include 
ischemic heart disease in prisoners of war became effective 
on August 24, 1993.


CONCLUSION OF LAW

1.  The criteria for an effective date prior to January 9, 
1994, for service connection for traumatic arthritis have not 
been met.  38 U.S.C.A. §§ 5101, 5110 (West 1991); 38 C.F.R. 
§§ 3.1, 3.114, 3.155, 3.400 (1999). 

2.  The criteria for an effective date of January 9, 1994, 
for service connection for ischemic heart disease have been 
met.  38 U.S.C.A. §§ 5101, 5110 (West 1991); 38 C.F.R. §§ 
3.1, 3.114, 3.155, 3.400 (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that this claim is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a); that 
is, the appellant has presented a claim that is plausible.  
He has not alleged that any records of probative value that 
may be obtained and which have not already been associated 
with his claims folder are available.  Accordingly, the Board 
finds that all relevant facts have been properly developed, 
and that the duty to assist him, as mandated by 38 U.S.C.A. 
§ 5107(a), has been satisfied.

The relevant evidence of record include the appellant's 
service records which indicate that he was a prisoner of war 
(POW) for 3 1/2 months.  The service medical records include 
his induction examination report, dated in March 1943, which 
notes mild short left leg with scoliosis, not significant, 
not disabling.  The separation examination report (from his 
first period of service), dated in November 1945, which 
indicates that he denied having received any significant 
diseases, wounds, or injuries.  He was noted to have 
frostbite of the feet.  Examination showed no musculoskeletal 
defects.  Cardiovascular system was normal.  An enlistment 
examination report (second period of service), dated in 
January 1950, indicates, in relevant part, that examination 
of the spine and heart noted no significant abnormalities.  
His discharge examination report for his second period of 
service (the report is undated), also indicates no 
significant abnormalities with the spine or heart.   

A report of a VA examination, dated in January 1948, neither 
indicates any injuries to the back nor any complaints, 
symptoms, or diagnosis of arthritis of the back.  
Cardiovascular system was normal at that time.  VA 
examinations conducted in August 1950 also failed to note any 
complaints or symptoms pertaining to the back, although there 
was a diagnosis of mild congenital scoliosis, asymptomatic.  

A POW medical history, dated in March 1987, indicates, in 
relevant part, that the appellant reported that the only 
wounds or injuries received during captivity were to the 
abdomen and chest, but denied any injury to the back.  (See 
question number 29, which asks to check all blocks (noting 
area of injury/wound received) that apply.)  He also reported 
that he experienced forced marches and that the forced 
marches were attacked several times.  He stated that his 
worse experiences as a captive included an incident where 70 
men were crammed in a German 40 x 8 boxcar for 5 days.  
During his captivity, he experienced, among others, (1) 
numbness, tingling, or pain in the fingers or feet; (2) 
numbness or weakness in the arms or legs; (3) aches or pains 
in the muscles and/or joints; and (4) swelling of the legs 
and/or feet.      

In response to question number 60B ("briefly describe your 
present state of health"), he stated that he had shortness 
of breath and indigestion.  In response to question number 62 
("please add any additional comments you wish to make"), he 
stated that his arms became numb quite often and that the 
feeling would come back after he raised the arms and clenched 
the fists.  He also stated that parts of his feet were always 
numb and that he had shortness of breath that would come 
after slight exertion.    

The appellant's examination report, also dated in March 1987, 
indicates that the 
only injury reported was amputation of the DIP joint of the 
left little finger during
an industrial accident.  Physical examination included x-rays 
of the lumbosacral 
spine which showed that there were early hypertrophic 
degenerative changes 
throughout the lumbar spine.  He was noted to have low back 
stiffness and 
abnormal mobility in the lumbar spine.  Examination also 
noted high blood pressure 
readings.  Electrocardiogram studies showed ST and I wave 
abnormality and lateral 
ischemia was to be considered.  The interpretation was that 
there was ST-T 
abnormality, nonspecific, probably coronary insufficiency 
and/or left ventricular 
overload.  During neurologic and psychiatric examinations, 
there was no mention of 
any trauma to or any problems with the back.  The diagnoses 
included, in relevant 
part, degenerative arthritis of the lumbar spine and 
hypertension.    

A rating action, dated in July 1987, indicates that the RO 
found that the evidence did not support an increased 
evaluation for his service-connected disabilities (trench 
foot and malnutrition), and that there were no other 
disabilities that could be attributed to his status as a POW.  
The rating decision listed hypertension and degenerative 
arthritis of the lumbar spine as nonservice-connected 
disabilities.  In a subsequent letter, also dated in July 
1987, the appellant was notified that there was no basis for 
an increased rating for his service connected disabilities 
and that "examination did not find any other disabilities 
that were incurred or aggravated as a result of [his] 
prisoner of war status."  

The RO received a claim for service connection for traumatic 
arthritis on January 9, 1995.  The appellant also reported at 
that time that he visited a VA hospital every 6 months for 
blood profile tests relating to high blood pressure.  
Subsequently, he submitted various statements (and testimony) 
reporting that he sustained injuries to his low back while a 
POW.  He also submitted, in May 1995, an updated POW medical 
history in which he reported, among other problems, that he 
had swelling of the extremities and high blood pressure.

Subsequent rating action awarded the appellant service 
connection for traumatic arthritis, effective from January 9, 
1994, pursuant to the provisions of 38 C.F.R. § 3.114(a)(3), 
which allow an effective date one year earlier than the 
filing of a claim where entitlement is based on a 
liberalizing law and the claim is filed more than one year 
after the effective date of the liberalizing law.  (A 
liberalizing law providing a rebuttable life-time presumption 
of service connection for traumatic arthritis for POW's 
became effective on October 1, 1986.  38 U.S.C.A. 
§ 1112(b)(12); see Allin v. Brown, 6 Vet.App. 207, 211 
(1997)).  He was also awarded service connection for his 
heart disease effective from January 9, 1995.

Service connection may be awarded the day following 
separation from service or the date entitlement arose if the 
claim is received within 1 year after separation from 
service; otherwise, the date of the receipt of the claim, or 
the date that entitlement arose, whichever is later.  
38 C.F.R. § 3.400(b)(1)(ii)(B)(2).  A specific claim in the 
form prescribed by the Secretary (of VA) must be filed in 
order for benefits to be paid or furnished to any individual.  
38 U.S.C.A. § 5101 (West 1991); see also Crawford v. Brown, 5 
Vet.App. 33, 35 (1993).  A claim is a formal or an informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p).  An informal claim is any 
communication or action from, among others, the claimant, 
indicating an intent to apply for benefits.  Such informal 
claim must identify the benefits sought.  38 C.F.R. § 3.155.

Traumatic Arthritis

Having considered the laws and the facts applicable to this 
case, the Board finds that an earlier effective date for the 
grant of service connection for traumatic arthritis is not 
warranted. The Board does not find that any claim, formal or 
informal, was filed prior to January 9, 1995.  There is no 
basis for construing the appellant's 1987 POW medical history 
and subsequent medical examination as an informal claim; 
there is no indication in these materials that there was an 
intent to apply for service connection for traumatic 
arthritis or other disability of the low back.  Certainly, he 
did not identify the benefit being sought as service 
connection for arthritis of the back.    

First, in 1987, the appellant reported that the only injuries 
he sustained during captivity were to his abdomen and his 
chest.  The effect of having done so was to have denied that 
there were any other injuries, including injuries to his 
back.  While he did indicate that there were forced marches 
and he did report aches and pains in the muscles/joints, 
there is nothing in the record which indicates that he was 
alleging that the forced marches resulted in injury involving 
the back or disability of the back or that the muscle/joint 
pain to which he referred included his spine.  Rather, the 
musculoskeletal complaints he had were primarily in the 
extremities.  The Board notes, in particular, that in 
response to questions 60B and 61 (mentioned above), he 
addressed problems with his hands and feet, shortness of 
breath, and indigestion, but not his back.  Further, there 
was no diagnosis of traumatic arthritis of the spine at that 
time. 

The Board notes that the 1987 medical examination mentioned 
that the appellant had stiffness in the back and he was 
diagnosed with arthritis.  However, the diagnosis was 
degenerative, not traumatic arthritis.  Again, the appellant 
gave no indication that he was claiming that such arthritis 
was due to in- service trauma.  The medical history portion 
of the examination indicates that the only injury he reported 
was an amputation of the DIP joint in the left little finger 
during an industrial accident.   During his neurological and 
psychiatric examinations, he reported many other medical 
conditions, but never indicated that he had back problems as 
a result of his POW experience.  In short, the Board finds 
that there is absolutely no evidence within the record which 
would lead anyone to think that the appellant was seeking 
service connection for traumatic arthritis or other back 
disability due to his POW status prior to the date of his 
claim in January 1995.  As 38 C.F.R. § 3.114(a)(3) permits an 
effective date one year prior to the date of the filing of 
the claim, the effective date of January 9, 1994 is 
appropriate.  Accordingly, the claim must be denied.

Heart Disease

A VA examination, dated in June 1995, indicates that the 
appellant's blood pressure readings were at 158/88 and 
160/92.  PMI was felt in the midclavicular line.  The heart 
beats were regular and there was no murmur or gallop.  The 
examiner's diagnosis states that "[t]here is absence of 
clear cut signs of any cardiac disease, even the veteran 
stated he would like to claim for a general physical and 
particularly, he might have 'ischemic heart disease,' 
although he denied any angina, but only a possible retention 
of fluid relieved with Hydrochlorothiazide."

Private medical records dated in January 1996 note that the 
appellant reported having had hypertension for some time.  He 
had some chest pain in 1985 and was treated with medications.  
Apparently, with hypertension control with 
hydrochlorothiazide, he improved.  He had had some vague 
symptoms since that time, but recent nausea and some 
intermittent dizziness prompted further evaluation at the VA.  
On a good day, he was able to walk without difficulty.  At 
about fifty yards, he did have some leg pain, which could be 
related to ischemic heart disease.  There was no marked 
claudication that was well defined.  There was no PND.  
Physical examination revealed no marked peripheral stigmata 
of coronary disease.  He did have modest ear lobe decreases.  
There was no distinct xanthelasma.  A definite carotid bruit 
could not be appreciated.  There was no JVD or thyromegaly.  
Occasional ectoptics were noted.   The possibility of 
ischemia could not be ruled out.  

Radionuclide stress test results in February 1996 showed 
stress test impression of clinically positive for ischemia 
and borderline electrically for ischemia.  Radionuclide 
myocardial perfusion imaging showed no significant ischemia 
and low probability for inferoposterior scar.  Wall motion 
showed no hypokinesis and ejection fraction was 49 percent.  

The appellant subsequently (in February 1996) underwent a 
left heart catheterization with coronary and left ventricle 
angiography via the left femoral approach.  The diagnosis was 
epicardial vessel stenosis, which appeared to be relatively 
diffuse.

A report of a VA examination, dated in August 1996, indicates 
that after service, the appellant developed intermittent 
chest pain.  It lasted two to three minutes and subsided when 
he took deep breaths and rested.  One day when the pain was 
persistent, he went to the doctor and was found to have high 
blood pressure; he was given Hydrochlorothiazide.  He 
continued to have chest pain since then.

Where pension, compensation, or dependency and indemnity 
compensation is awarded or increased pursuant to a 
liberalizing law, or a liberalizing VA issue approved by the 
Secretary or by the Secretary's direction, the effective date 
of such award or increase shall be fixed in accordance with 
the facts found, but shall not be earlier than the effective 
date of the act or administrative issue. Where pension, 
compensation, or dependency and indemnity compensation is 
awarded or increased pursuant to a liberalizing law or VA 
issue which became effective on or after the date of its 
enactment or issuance, in order for a claimant to be eligible 
for a retroactive payment under the provisions of this 
paragraph the evidence must show that the claimant met all 
eligibility criteria for the liberalized benefit on the 
effective date of the liberalizing law or VA issue and that 
such eligibility existed continuously from that date to the 
date of claim or administrative determination of entitlement.  
38 C.F.R. § 3.114.

The provisions of this paragraph are applicable to original 
and reopened claims as well as claims for increase. (1) If a 
claim is reviewed on the initiative of VA within 1 year from 
the effective date of the law or VA issue, or at the request 
of a claimant received within 1 year from that date, benefits 
may be authorized from the effective date of the law or VA 
issue.  (2) If a claim is reviewed on the initiative of VA 
more than 1 year after the effective date of the law or VA 
issue, benefits may be authorized for a period of 1 year 
prior to the date of administrative determination of 
entitlement.  (3) If a claim is reviewed at the request of 
the claimant more than 1 year after the effective date of the 
law or VA issue, benefits may be authorized for a period of 1 
year prior to the date of receipt of such request. 38 C.F.R. 
§ 3.114.  A pending claim is an application, formal or 
informal, which has not been finally adjudicated. 38 C.F.R. § 
3.160.

The appellant contends that the date of the award of service 
connection for his ischemic heart disease should be the 
effective date of the liberalizing law (August 24, 1993) 
which amended the term beriberi heart disease to include 
ischemic heart disease in a POW who experienced localized 
edema in captivity.  59 Fed.Reg. 35464-35465 (July 12, 1994).    

The Board finds that an earlier effective date of January 9, 
1994, but no earlier, may be awarded in this case.  The Board 
notes that there is no evidence of record which indicates 
that there was a claim, formal or informal, filed by the 
appellant prior to January 9, 1995.  In fact, it is 
questionable whether his January 9, 1995, claim, or his May 
1995 POW medical history, can be considered a claim for 
ischemic heart disease as the only possibly relevant 
disability he was claiming at these times was hypertension.  
Moreover, the record does not even indicate that there was a 
confirmed formal diagnosis of heart disease until 1996.  In 
view of the fact, however, that hypertension is a recognized 
risk factor for heart disease, and resolving any and all 
doubts in the appellant's favor, the Board will construe his 
January 9, 1995, claim as a claim for service connection for 
ischemic heart disease.

Given the current medical diagnosis of ischemic heart 
disease, and considering the 1987 EKG results in retrospect, 
and again, resolving all reasonable doubt in the appellant's 
favor, the Board finds that this disability was probably 
existent in 1987 and that under 38 C.F.R. § 3.114, an 
effective date 1 year earlier than the date of his claim may 
be awarded.  An earlier date cannot be granted because his 
claim was filed more than 1 year after the effective date of 
the liberalizing law.  38 C.F.R. § 3.114.  


ORDER

Entitlement to an effective date prior to January 9, 1994, 
for service connection for traumatic arthritis of the lumbar 
spine is denied.

Entitlement to an effective date of January 9, 1994, for 
service connection for heart disease, to include ischemic 
heart disease and hypertension, is granted.


REMAND

The appellant has reported that he underwent a heart 
catheterization in 1997; however, records of that procedure 
are not associated with the claims file.  Given that the 
Board has granted an earlier effective date for service 
connection for heart disease, and given that not all 
pertinent medical records have been associated with the 
claims file, the Board finds that a remand on the increased 
rating issue is necessary.

Accordingly, this case is REMANDED for the following:

1.  The RO should take the necessary 
steps to obtain all medical records (not 
already associated with the claims file) 
for the period from 1993 through March 
1999, pertaining to treatment the 
appellant has received for his heart 
disease, to include the heart 
catheterization in 1997, and associate 
them with the claims file.  The RO should 
specifically ask that the appellant 
identify all VA and private health care 
providers that have rendered treatment 
during this time-period and take the 
necessary measure to obtain such 
treatment records.  

2.  The RO should then adjudicate the 
increased rating claim (for the period 
from January 9, 1994 to March 1999).  

If the benefit sought on appeal is not granted to the 
appellant's satisfaction, following the usual appellate 
procedures, the claim should be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals






